DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou et al (US 9846095 B2).
In regards to claim 1, Chiou et al teaches a pressure sensor assembly (200, i.e. absolute pressure sensor device), comprising: a support substrate (202, i.e. pressure sensing element) (Column 3, lines 42-59; Figure 2A); at least one conductor (206, i.e. conductive via) mounted to the support substrate (202) (Column 4, lines 25-41; Figure 2A); at least one vertically conductive path (wherein the vertically conductive path is being read as the area that surrounds the conductive via (206) that is in the perpendicular direction to the diaphragm (212) as seen in Figure 2A) connected to and in electrical communication with the at least one conductor (206); Column 4, lines 34-41); a sensing bridge (i.e. Wheatstone bridge circuit); and at least one conductive joint (230) in electrical communication with the at least one vertically conductive path and the 
In regards to claim 2, Chiou et al teaches further comprising a diaphragm substrate (212), wherein the sensing bridge (i.e. Wheatstone bridge circuit) is mounted to the diaphragm substrate (212) (Column 5, lines 16-25; Figure 2A).
In regards to claim 4, Chiou et al teaches further comprising: at least one lateral conductive feed-through (316, i.e. interconnect) mounted to the diaphragm substrate (212); wherein the at least one lateral conductive feed-through (316) is connected to and in electrical communication with the sensing bridge (i.e. Wheatstone bridge circuit) and the at least one conductive joint (230) (Column 5, lines 20-47; Figure 2A & 2B).
In regards to claim 10, Chiou et al teaches the at least one conductive joint (230) further comprising at least one of a solder material or an ECA material (Column 5, lines 48-55).
In regards to claim 11, Chiou et al teaches further comprising: circuitry (204, i.e. ASIC) mounted to the support substrate (202) (Column 4, lines 42-46; Figure 2A); wherein the circuitry (204) is connected to an in electrical communication with the at least one conductor (230), such that the signal indicating the amount of pressure applied to the sending bridge (i.e. Wheatstone bridge circuit) is sent to the circuitry (230) (Column 4, lines 47-53; Figure 2B).

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 3, 5 & 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 3, Chiou et al teaches a pressure sensor assembly (200, i.e. absolute pressure sensor device), comprising: a support substrate (202, i.e. pressure sensing element) (Column 3, lines 42-59; Figure 2A); at least one conductor (206, i.e. conductive via) mounted to the support substrate (202) (Column 4, lines 25-41; Figure 2A); at least one vertically conductive path (wherein the vertically conductive path is being read as the area that surrounds the conductive via (206) that is in the perpendicular direction to the diaphragm (212) as seen in Figure 2A) connected to and in electrical communication with the at least one conductor (206); Column 4, lines 34-41); a sensing bridge (i.e. Wheatstone bridge circuit); and at least one conductive joint (230) in electrical communication with the at least one vertically conductive path and the sensing bridge (i.e. Wheatstone bridge circuit) (Column 4, lines 25-41; Figure 2A); wherein the sensing bridge (i.e. Wheatstone bridge circuit) sends a signal through the at least one vertically conductive path to the at least one conductor (230) indicating the amount of pressure applied to the sensing bridge (i.e. Wheatstone bridge circuit) (Column 4, lines 42-46; Figure 2A). 


In the Examiner’s opinion in regards to claim 5, Chiou et al teaches a pressure sensor assembly (200, i.e. absolute pressure sensor device), comprising: a support substrate (202, i.e. pressure sensing element) (Column 3, lines 42-59; Figure 2A); at least one conductor (206, i.e. conductive via) mounted to the support substrate (202) (Column 4, lines 25-41; Figure 2A); at least one vertically conductive path (wherein the vertically conductive path is being read as the area that surrounds the conductive via (206) that is in the perpendicular direction to the diaphragm (212) as seen in Figure 2A) connected to and in electrical communication with the at least one conductor (206); Column 4, lines 34-41); a sensing bridge (i.e. Wheatstone bridge circuit); and at least one conductive joint (230) in electrical communication with the at least one vertically conductive path and the sensing bridge (i.e. Wheatstone bridge circuit) (Column 4, lines 25-41; Figure 2A); wherein the sensing bridge (i.e. Wheatstone bridge circuit) sends a signal through the at least one vertically conductive path to the at least one conductor (230) indicating the amount of pressure applied to the sensing bridge (i.e. Wheatstone bridge circuit) (Column 4, lines 42-46; Figure 2A). 
However Chiou et al does not teach the structural limitations of the pressure sensor assembly further comprising at least one vertically conductive path having at least one side castellation being integrally formed as part of the support substrate, and 
In the Examiner’s opinion in regards to claim 7, Chiou et al teaches a pressure sensor assembly (200, i.e. absolute pressure sensor device), comprising: a support substrate (202, i.e. pressure sensing element) (Column 3, lines 42-59; Figure 2A); at least one conductor (206, i.e. conductive via) mounted to the support substrate (202) (Column 4, lines 25-41; Figure 2A); at least one vertically conductive path (wherein the vertically conductive path is being read as the area that surrounds the conductive via (206) that is in the perpendicular direction to the diaphragm (212) as seen in Figure 2A) connected to and in electrical communication with the at least one conductor (206); Column 4, lines 34-41); a sensing bridge (i.e. Wheatstone bridge circuit); and at least one conductive joint (230) in electrical communication with the at least one vertically conductive path and the sensing bridge (i.e. Wheatstone bridge circuit) (Column 4, lines 25-41; Figure 2A); wherein the sensing bridge (i.e. Wheatstone bridge circuit) sends a signal through the at least one vertically conductive path to the at least one conductor (230) indicating the amount of pressure applied to the sensing bridge (i.e. Wheatstone bridge circuit) (Column 4, lines 42-46; Figure 2A). 
However Chiou et al does not teach the structural limitations of the pressure sensor assembly further comprising at least one vertically conductive path having an 
In the Examiner’s opinion in regards to claim 12, Chiou et al teaches a pressure sensor assembly (200, i.e. absolute pressure sensor device), comprising: a support substrate (202, i.e. pressure sensing element) (Column 3, lines 42-59; Figure 2A); at least one conductor (206, i.e. conductive via) mounted to the support substrate (202) (Column 4, lines 25-41; Figure 2A); at least one vertically conductive path (wherein the vertically conductive path is being read as the area that surrounds the conductive via (206) that is in the perpendicular direction to the diaphragm (212) as seen in Figure 2A) connected to and in electrical communication with the at least one conductor (206); Column 4, lines 34-41); a sensing bridge (i.e. Wheatstone bridge circuit); and at least one conductive joint (230) in electrical communication with the at least one vertically conductive path and the sensing bridge (i.e. Wheatstone bridge circuit) (Column 4, lines 25-41; Figure 2A); wherein the sensing bridge (i.e. Wheatstone bridge circuit) sends a signal through the at least one vertically conductive path to the at least one conductor (230) indicating the amount of pressure applied to the sensing bridge (i.e. Wheatstone bridge circuit) (Column 4, lines 42-46; Figure 2A). 
However Chiou et al does not teach the structural limitations of the pressure sensor assembly further comprising at least one sealing glass section being connected to the diaphragm and the support substrate, at least one lateral conductive feed-through .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghidoni (US 11053115 B2) - A transducer modulus, an electronic apparatus including the transducer modulus, and a method for manufacturing the transducer modulus, are provided. In at least one embodiment, the transducer modulus houses a plurality of devices designed to carry out differential and absolute measurements of environmental quantities to be detected.
Chiou (US 8171800 B1) – A MEMS differential pressure element is provided by two separate silicon dies attached to opposite sides of a silicon or glass spacer, the sides of which are recessed and the recesses formed therein at least partially evacuated. The dies are attached to the spacer using silicon-to-silicon bonding provided in part by silicon oxide layers if a silicon spacer is used. The dies can be also attached to the spacer using anodic bonding if a glass spacer is used. 
Chen et al (CN 108700482 A) – An absolute pressure sensor stress isolation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856             


/ANDRE J ALLEN/Primary Examiner, Art Unit 2856